Me. Justice Adams delivered the opinion of the court. Appellee recovered judgment against appellant, in an action of assumpsit, for the sum of $502, from which judgment this appeal was taken. The declaration contains the common counts, including a count on account stated. The following letters were written by appellee to appellant : “ Chicago, April 23, 1900. Chicago Meg. & Optical Co., 18-30 W. Eandolph St., City. Gentlemen — We hereby desire you to make for us a duplicate of our previous order for 25,000 parts for our O. K. lamp, called the O. JL 1900, same to be subject to our Mr. John Schumacher’s supervision and approval, and if he should desire some light changes in same it is understood that you will do so without extra charge. Tours very truly, Seal Lock Company, By Charles S. Wilcox.” The previous order was as follows : “ Chicago, December 13, 1899. Chicago Mfg. & Optical Co., 18-30 W. Randolph St., City. Gentlemen — Your favor of the 12th inst. containing proposition to make us 25,000 sets of valve material as per sample submitted, each set to consist of one valve stem, one valve seat and filler cap, for three cents per set, or $750 for 25,000 is hereby accepted. Yours very truly, Seal Lock Company, By Charles S. Wilcox, Sec’y.” The goods mentioned in the letter first quoted were manufactured by appellee under the direction of Mr. Schumacher, an officer of appellant, and were approved by him. He said they were all right. Appellant boxed them ready for delivery, presented a bill to appellant for $752.50 about June 19,1900, which included $2 for other work, and appellant paid to appellee $250 on the bill, without objection, so far as appears from the evidence. Subsequently, appellee received from appellant the following letter: “ Chicago, August 17, 1900. Chicago Mfg. & Optical Co., Chicago, 111. Gentlemen — It is my unpleasant duty to notify you that owing to the fact that there is no demand for lamps, and not likely to be in the near future, and owing to the further fact that the Seal Lock Company has manufactured and has on hand a very large number of lamps which it finds impossible to sell, it has become insolvent, and that all creditors may be treated alike, I would ask you to meet the other creditors and the officers of the company at the office of its attorneys, Douthart & Brendecke, 1222 Unity Building, on Monday, the 20th of August, 1900, at ten o’clock a. m., and oblige, Yours truly, Seal Lock Company, By Charles S. Wilcox.” Mr. Fred B. Smith, appellee’s secretary and treasurer, attended the meeting mentioned in the letter, at the place therein indicated. Mr. Douthart, appellant’s attorney, was at the meeting, as appellant’s representative, and read for the information of those present, a list of appellant’s liabilities, among which was the following: “ Chicago Manufacturing and Optical Company, $502,000.” We think the evidence sufficient to warrant the jury in finding that there was an account stated between the parties. The facts that the bill was rendered June 19, 1900, that appellant, without making any objection to it, paid $250 on it, and that appellant, by its attorney, Mr. Douthart, stated, at the meeting of the creditors, the liability of appellant to appellee to be the sum of $502, are strong evidence of an account stated between the parties. 1 Green-leaf on Evidence, Sec. 197; 2 Idem, 226. Appellant’s counsel object that on a written verdict signed by persons as jurors, some of the names signed do not correspond with the names of persons impaneled as jurors. This objection was not made in the trial court, when the verdict was rendered, and therefore can not be made here. Brewer & H. B’g Co., v. Herman, 187 Ill. 40. The record proper ghows that the jurors who were impaneled rendered the verdict, and this, the recorded ver: diet announced in open court, must be regarded as the verdict, and not the paper signed as aforesaid. Griffin v. Larned, 111 Ill. 432; Auerbach v. Arquelles, 80 Ill. App. 167, 170, and cases there cited. We find no reversible error in the record, and the judgment will be affirmed.